Title: From George Washington to Major General Alexander McDougall, 14 August 1779
From: Washington, George
To: McDougall, Alexander


        
          Sir,
          Head Quarters [West Point] Augst 14th 1779
        
        I am to request that you will in company with Generals Knox and Du Portail make a visit to all the works on both sides the river, and ascertain the number of Cannon and the sizes which will be necessary for their defence—You will be pleased to distinguish between, a full complement of Cannon, which it would be expedient to have and the number which is absolutely necessary. I am Sir Yr Most Obet, servant
        
          Go: Washington
        
      